Citation Nr: 1610828	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder disability. 

2.  Entitlement to an effective date prior to January 5, 2009 for the grant of schizophrenia.

3.  Entitlement to an initial rating in excess of 50 percent for service-connected schizophrenia.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1985 to May 1985 and active duty from August 1987 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2011rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran requested to appear before a member of the Board for a hearing in June 2012.  He later indicated that he did not want a Board hearing in September 2014.  The hearing request is withdrawn.  38 C.F.R. § 20.704(e).    

The Veteran was originally denied entitlement to service connection for a left shoulder disability in December 1989 and again in January 1990.  The RO determined in December 2003 that new and material evidence had not been submitted to reopen the service connection claim.  The Veteran filed a new service connection claim for left shoulder disability in January 2009.  Although the RO initially characterized the issue as whether new and material evidence has been submitted to reopen the service connection claim, the Board notes that relevant service in-patient clinical records from Silas B. Hayes Army Hospital were received in 2010.  Within the newly received in-patient records is an April 1989 treatment record which notes radiating pain in the left scapula region.  38 C.F.R. § 3.156(c).  Thus, the Board finds that new and material evidence is not required and review of the record on a de novo basis is warranted.  The Veteran's claim has been recharacterized as reflected on the cover page.                          
 
The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran asserted that he is unemployable due to his service-connected disability.  As such, the issue of entitlement to TDIU has been raised and is within the jurisdiction of the Board.    
 
The issues of entitlement to a higher initial rating and entitlement to TDIU, as well as entitlement to service connection for a left shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty until June 9, 1989. 

2.  A December 1989 rating decision originally denied service connection for schizotypal personality disorder.  Service treatment records were then received and a January 1990 rating decision continued the denial of the service connection claim.  
August 1996 and December 2003 rating decisions determined that new and material evidence had not been received to reopen the previously denied service connection claim.      

3.  Relevant in-patient psychiatric service treatment records from 1989 were received by VA in 2010. 

4.  A May 2011 medical addendum opinion cited to the Veteran's in-patient psychiatric service records and stated that chronic paranoid schizophrenia was diagnosed within one year of separation from service and was related to service.  





CONCLUSION OF LAW

The criteria for an effective date of June 10, 1989 for the award of service connection for schizophrenia have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400.  The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).    

When VA receives relevant official service department records that existed and had not been associated with the claims file at the time of a prior final decision, VA will reconsider the prior decision without requiring new and material evidence. 38 C.F.R. § 3.156(c).        

Here, the Veteran separated from active service in June 1989.  He then filed a July 1989 service connection claim for a nervous condition.  A December 1989 rating decision originally denied service connection for schizotypal personality disorder.  Service treatment records were then received and a January 1990 rating decision continued the denial of the service connection claim.  August 1996 and December 2003 rating decisions determined that new and material evidence had not been received to reopen the previously denied service connection claim.  

He then filed a new service connection claim for schizophrenia in January 2009.  During development of this claim, the RO request and received Silas B. Hayes Army Hospital inpatient psychiatric clinical records from 1989.  These inpatient service treatment records existed at the time of the earlier rating decisions but were not associated with the claims file.  These service treatment records highlight the Veteran's extensive in-service treatment for his psychiatric disability.  Therefore, the newly received service records are relevant to his service connection claim.  38 C.F.R. § 3.156(c).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).    

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  Here, the Veteran has been diagnosed with schizophrenia, which is recognized as chronic under 38 C.F.R. § 3.309(a) and 3.384.

The Veteran filed his original service connection claim for nervous condition within one year of separation from active duty.  A treatment record dated March 1990, which is dated within one year of separation from active duty, diagnosed the Veteran with chronic paranoid schizophrenia.  A May 2011 medical opinion cited to the newly received service in-patient psychiatric records and the March 1990 private treatment record and stated that "hence, his diagnosis of Schizophrenia, paranoid type appears likely related to stressors experienced during his time in the military."  
Thus, in light of the newly received relevant service treatment records, an effective date of June 10, 1989, the day following separation from active duty, is warranted.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.156(c); 3.400(b)(2).    


ORDER

An effective date of June 10, 1989, and no earlier, for the grant of service connection for schizophrenia is granted.  


REMAND

The issue of entitlement to an initial rating in excess of 50 percent for service-connected schizophrenia must be remanded in light of the Board's award of an earlier effective date of June 10, 1989 for the grant of service connection for schizophrenia.  The RO must assign an evaluation of this disability upon remand.  

The schedular criteria for mental disorders that were in effect at the beginning of the rating period at issue in this appeal were amended effective November 7, 1996.  The November 1996 rating criteria remains in effect.  See 61 Fed. Reg. 52695 (October 8, 1996) (amending the sections of the VA schedule for rating metal disorders).  As such, the Veteran's claim must be considered under both sets of criteria.  

Regulations effective February 3, 1988: 

Under the General Rating Formula for Psychotic Disorders, a non-compensable rating for schizophrenia is warranted when psychosis is in full remission; a 10 percent rating is warranted when there is mild impairment of social and industrial adaptability; a 30 percent rating is warranted when there is definite impairment of social and industrial adaptability; a 50 percent rating is warranted when there is considerable impairment of social and industrial adaptability; a 70 percent rating is warranted when there is lesser symptomatology such as to produce severe impairment of social and industrial adaptability; and a 100 percent rating is warranted when there is active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability. 

In addition, VA promulgated 38 C.F.R. § 4.16(c), effective March 1, 1989, which stated that in cases where a mental disorder was assigned a 70 percent evaluation, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, in such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989).  38 C.F.R. § 4.16(c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996).  

Under the schedular criteria in effect prior to November 7, 1996, the Court held that where the Veteran's mental disorder was assigned a 70 percent evaluation and that mental disorder precluded a Veteran from securing or following a substantially gainful occupation, regardless of whether the Veteran had other compensable service-connected disabilities, the mental disorder must be assigned a 100 percent evaluation under the appropriate diagnostic code.  Johnson v. Brown, 7 Vet. App. 97.

Upon remand, the RO should provide the Veteran notice of 38 C.F.R. § 4.16(c), as well as notice that advises him of the above noted pertinent mental disorder regulations currently in effect and in effect at the time of his original claim.  

Based on the above discussion regarding the change in regulations during the course of the appeal, the Board finds that a VA retrospective medical opinion addressing the severity of the Veteran's psychiatric disability since June 1989 is necessary to adjudicate the claim given the length of the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

The Veteran's service connection claim for a left shoulder disability must be remanded as well.  The Veteran was afforded a VA examination in March 2011.  The examiner opined that he was unable to provide an opinion as to whether the Veteran's left shoulder disability is related to service.  The examiner discussed in-service notations of a shoulder injury in April 1988 and May 1988 but the examiner did not mention the April 1989 service treatment record which noted radiating pain in the left scapula region.  Moreover, the examiner stated that there are no private or VA treatment records which documented left shoulder pain.  However, the examiner did not discuss the Veteran's 1996 treatment records which include notations of left shoulder pain.  Moreover, the February 2012 VA general examination report did not include an adequate opinion regarding the etiology of the left shoulder disability.  As such, the RO shall afford the Veteran an additional examination upon remand in order to determine the nature, onset, and etiology of the Veteran's left shoulder disability.      

As noted above, the issue of entitlement to TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran asserted that he is unemployable due to his service-connected schizophrenia, as well as his remanded claim for left shoulder disability.  As such, the issue of entitlement to TDIU has been raised and is within the jurisdiction of the Board.  As the issue of entitlement to a higher rating for schizophrenia since June 10, 1989 and service connection for left shoulder disability are intertwined with the TDIU claim, the TDIU must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Additionally, the Veteran should be afforded an opportunity to identify any treatment records regarding his schizophrenia or left shoulder disability that are not currently associated with the claims file, to include any additional records from Plaza Surgery Center, Dr. Nemati, UF and Shands.  Moreover, the Veteran stated that he was hospitalized in November 2014 and June 2015.  After review of the claims file, it appears that only a portion of these hospitalization records are currently associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notification of the criteria for evaluation of mental disorders in effect at the time of the Veteran's claim (as set forth in the remand narrative above), the current criteria for evaluation of mental disorders, and former regulation § 4.16(c) (as set forth in the remand narrative). 

2.  Associate with the record outstanding VA treatment records dated since May 2012, including any hospitalizations records from November 2014 and June 2015. 

3.  Ask the Veteran to identify any outstanding private treatment records, including hospitalization records from November 2014 and June 2015 and any outstanding records from Plaza Surgery Center, Dr. Nemati, UF and Shands.  
 
4.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or who were contemporaneously informed of the nature and severity of his psychiatric symptoms and the impact of these symptoms on his ability to work, as well as the nature, onset, and etiology of his left shoulder disability.  He should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an examination to determine the nature, onset, and etiology of his left shoulder disability.  

After reviewing the claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran's left shoulder disability had its onset in service or within one year of separation from service, or is otherwise related to service.  

The examiner should consider the April 1988, May 1988, and April 1989 service treatment records which note left shoulder pain, as well as the post-service 1996 treatment records which note left shoulder pain. 

6.  Obtain a medical opinion from an appropriate mental health professional to ascertain the nature, extent and severity of the Veteran's service-connected schizophrenia since June 1989.  

After reviewing the claims file, the examiner should assess the severity of the Veteran's psychiatric disability using the rating criteria and/or disability evaluation worksheets in effect during the time period in question (the rating criteria appear in the text of the remand). 

The evaluator should describe the impact of the Veteran's schizophrenia on his occupational and social functioning.  Specifically, discuss the impact of the schizophrenia on the Veteran's ability to obtain and secure substantially gainful employment.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be reached without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Then readjudicate the claims.  In doing so, the RO must consider the criteria for evaluating mental disorders effective February 3, 1988 and the current regulations, as well as former regulation 38 C.F.R. § 4.16(c).  The RO should also consider the March 2015 VA examination report.  If action remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


